The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al., KR 10-2016-0006279 A, which discloses a plurality of EMG sensors 30 (abstract; Figures 1 and 3; machine translation paragraph 0023), control devices that process EMG sensor signals (paragraphs 0011, 0019, 0029, 0036, 0044-0045), actuators activated and deactivated by control signals from the control devices (paragraphs 0032, 0044, 0066-0067), movably mounted prosthetic components displaceable by the actuators (Figure 1; paragraphs 0004, 0032, 0044), and a standard program stored in at least one of modules 110, 120, 130 and capable of assigning an actuator action to each sensor independent of signal intensity [paragraphs 0008 (gripping mechanism controlled according to a control signal based on an EMG sensor signal), 0011-0012, 0014-0015 (gain of an EMG sensor may be increased or decreased; diagnoses each component), 0020, 0024-0026, 0042 (respective analog-to-digital converter for each EMG sensor), 0056, 0058, 0063].  The control device is freely programmable to execute a pattern recognition of EMG waveforms for diagnosing and distinguishing among various conditions [paragraphs 0054+; “sensor control module may be located in the first module 121” (paragraph 0063), which also controls the actuators (paragraphs 0065+)], and the standard program is different from an application program that controls the prosthesis under normal circumstances (i.e., when not under diagnosis; paragraphs 0019, 0044).  
Regarding claim 2, the standard program operating all functions of the prosthetic components is evident from paragraphs 0015 (checking the control unit and the gripping mechanism), 0044-0045 (normal configuration; preset EMG control algorithm; continuously monitoring state of the finger), 0064, 0066 (gripping, straightening, etc.).  Regarding claim 3, battery 20 is shown in Figure 1 (paragraphs 0036, 0052).  Regarding claim 4, the EMG sensors are touch-sensitive in that movement, including touching and rubbing, is directly or indirectly sensed (paragraph 0053).  Regarding claims 8-9, the display unit 130 includes a software application to visually check and display sensor signals (Figure 1; paragraphs 0008, 0020, 0028-0029, 0038+, 0046, 0053+, 0064), for instance.
Claim 6-7 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al., KR 10-2016-0006279 A.  Regarding claims 6-7, EMG sensors being respectively assigned to extension and flexion actuators would have been directly obvious from paragraph 0023 (two EMG sensors 30 being affixed at “the extensor digitorum and flexor carpi ulnaris”) in order to provide a control system that is natural and intuitive to the amputee.  Regarding claims 10-11 and 15, detecting, recording, and displaying execution and non-execution of actuator actions and presence and absence of sensor signals would have been immediately obvious from paragraphs 0007-0008 (indicating the cause), 0015, 0023-0024, 0044 (“continuously monitors the state of the finger”), 0056 (sensor replacement, if necessary), 0058, and 0066+.  Regarding claim 12, a maximal displacement would have been obvious from the typical functioning of a hand in grasping and releasing an object, with complete extension or flexion confirming that the actuator and fingers are sufficiently operative in performing a variety of tasks.  Regarding claim 13, a check of all sensors would have been obvious from paragraphs 0015 (diagnosing “the abnormality of each component”, including EMG sensors; emphasis added), 0023, 0056, and 0058.  Regarding claim 19, combinations of sensor signals to effect differing movements would have been obvious from paragraph 0023 (“three or more EMG sensors”) and the hand functions described above.  Regarding claim 23, error or warning messages would have been inherent from the purpose of the diagnostic system 100, as explained above.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion and referenced passages.
			Response to Applicant’s Remarks
	Applicant’s arguments appear to overlook most of the Hoon et al. paragraphs cited on page 3, lines 16-21, of the Office action of June 1, 2022.  Paragraphs 0008 and 0011-0012 describe “a control signal based on the EMG signal” from the EMG sensor (emphasis added), in contrast to “a plurality of EMG sensors”, and the gain may be adjusted to accommodate diverse signal intensity levels (paragraphs 0014-0015), which are also innately variable over different time intervals or durations of an EMG signal (Figure 5).  Claim 11 is rejected under 35 U.S.C. 103 and obviousness, not inherency; the pertinent issues are adequately addressed in the grounds of rejection.  As noted in the Office action of June 1, 2022, Applicant’s comments do not refer to any portions of Applicant’s own specification and drawings, so it is difficult to ascertain specific differences or distinctions supposedly lacking in Hoon et al. relative to the claimed scope.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114 (MPEP § 706.07(b)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774